       Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 1 of 7




 1 BENJAMIN J. HORWICH                            LEE BURDICK
   (State Bar No. 249090)                         King County Counsel
 2 MUNGER, TOLLES & OLSON LLP                     (State Bar No. 157423)
   560 Mission Street, Twenty-Seventh Floor       OFFICE OF KINGS COUNTY COUNSEL
 3 San Francisco, California 94105                1400 W. Lacey Blvd., Bldg No. 4
   Telephone: (415) 512-4000                      Hanford, CA 93230
 4 Facsimile: (415) 512-4077
   ben.horwich@mto.com                            Telephone: (559)852-2445
 5                                                Facsimile: (559)584-0865
   JESSICA REICH BARIL                            lee.burdick@co.kings.ca.us
 6 (State Bar No. 302135)
   350 South Grand Avenue, Fiftieth Floor         Attorney for Defendant County of Kings
 7 Los Angeles, California 90071

 8 Telephone: (213) 683-9100
   Facsimile: (213) 683-5164
 9 jessica.baril@mto.com

10 Attorneys for Plaintiff BNSF
   Railway Company
11

12                                UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                     OAKLAND DIVISION

15 BNSF RAILWAY COMPANY,                        Case No. 19-cv-07230-HSG
16                Plaintiff,
                                                STIPULATION FOR ENTRY OF
17         vs.                                  JUDGMENT AND FINAL JUDGMENT
                                                AS TO KINGS COUNTY
18 ALAMEDA COUNTY,
   CONTRA COSTA COUNTY,                         Judge:   Hon. Haywood S. Gilliam, Jr.
19 FRESNO COUNTY,
   KERN COUNTY,
20 KINGS COUNTY,
   MADERA COUNTY,
21 MERCED COUNTY,
   ORANGE COUNTY,
22 PLUMAS COUNTY,
   RIVERSIDE COUNTY,
23 SAN BERNARDINO COUNTY,
   SAN DIEGO COUNTY,
24 SAN JOAQUIN COUNTY,
   STANISLAUS COUNTY, and
25 TULARE COUNTY, CALIFORNIA,

26                Defendants.
27

28

                                                                 Case No. 19-cv-7230-HSG
     STIPULATION FOR ENTRY OF JUDGMENT & FINAL JUDGMENT AS TO KINGS COUNTY
        Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 2 of 7




 1                           STIPULATION FOR ENTRY OF JUDGMENT
 2          WHEREAS, on November 1, 2019, BNSF Railway Company (“BNSF”) filed this action

 3 against, inter alia, Defendant County of Kings (“the County”) asserting a violation of Section 306

 4 of the Railroad Revitalization and Regulatory Reform Act of 1976, now codified at 49 U.S.C.

 5 § 11501;

 6          WHEREAS, on April 8, 2020, the Court issued an Order granting BNSF’s Motion for a

 7 Preliminary Injunction;

 8          WHEREAS, on May 7, 2020, all Defendants except the County filed notices of appeal

 9 from the Preliminary Injunction Order to the United States Court of Appeals for the Ninth Circuit,

10 which appeals are captioned BNSF Railway Company v. County of Alameda, et al., Court of

11 Appeals Docket No. 20-15896, consolidated with Docket No. 20-15897;

12          WHEREAS, in order to avoid certain cost, expense, and risk, BNSF and the County have

13 agreed to enter into a stipulation under the terms set forth in the attached [Proposed] Judgment.

14          NOW THEREFORE, BNSF and the County (collectively, “the Parties”) stipulate as

15 follows:

16          1.     The Court has jurisdiction to enter judgment in this action.

17          2.     The Parties consent to the Court having continuing jurisdiction for purposes of

18 enforcing this Judgment, and the Parties irrevocably and fully waive and relinquish any argument

19 that venue or jurisdiction by this Court is improper or inconvenient.

20          3.     In making this stipulation, neither Party admits to any conclusion of law or

21 concedes any arguments or defenses, except as expressly stated herein.

22          4.     The Parties request that the Court enter the [Proposed] Judgment attached hereto.

23          5.     The Parties waive notice of entry of the Judgment, and notice and service of the

24 entered Judgment.

25          6.     The Parties waive their right to appeal the Judgment.

26          IT IS SO STIPULATED.

27

28

                                                    -1-           Case No. 19-cv-07230-HSG
      STIPULATION FOR ENTRY OF JUDGMENT & FINAL JUDGMENT AS TO KINGS COUNTY
      Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 3 of 7




     DA TED: September 28, 2020            MUNGER, TOLLES & OLSON LLP
 2
                                           By:          Isl Benjamin J. Horwich
 3                                               BENJAMIN J. HORWICH
4                                                   (State Bar No. 249090)
                                                 560 Mission Street, Twenty-Seventh Floor
 5                                               San Francisco, California 94105
                                                 Telephone: (415) 512-4000
6                                                Facsimile: (415) 512-4077
                                                 ben.horwich@mto.com
7
8                                                JESSICA REICH BARIL
                                                    (State Bar No. 302135)
 9                                               350 South Grand Avenue, Fiftieth Floor
                                                 Los Angeles, California 90071
10                                               Telephone: (213) 683-9100
                                                 Facsimile: (213) 683-5164
11
                                                 jessica.baril@mto.com
12
                                                 Attorneys for PlaintiffBNSF Railway Company
l3
14 DATED: September 28, 2020               OFFICE OF KINGS COUNTY COUNSEL
15
16                                         By:     ci.LL vitudui.
                                                 LEE BURDICK
                                                                                    J),C
17                                               County Counsel, County of Kings
                                                    (State Bar No. 157423)
18                                               1400 W. Lacey Blvd., Bldg #4
19                                               Hanford, CA 93230
                                                 Telephone: (559) 852-2445
20                                               Facsimile: (559) 584-0865
                                                 lee.burdick@co.kings.ca.us
21
                                                 Attorney for Defendant County of Kings
22
23
24
25
26
27
28

                                                                -2 -Case No. I 9-cv-07230-HSG
                 STIPULATION FOR ENTRY OF JUDGMENT & FlNAL JUDGMENT AS TO KINGS COUNTY
        Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 4 of 7




 1                   FINAL JUDGMENT AS TO KINGS COUNTY
 2          Pursuant to the Stipulation for Entry of Judgment filed concurrently herewith, and for good

 3 cause shown, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

 4                                                Definitions
 5          1.      For Purposes of this Judgment, the following definitions shall apply:

 6                  (a)     The “County” shall mean Defendant County of Kings.

 7                  (b)     “BNSF” shall mean Plaintiff BNSF Railway Company.

 8                  (c)     The “Parties” shall mean the County and BNSF collectively.

 9                  (d)     This “Action” shall mean this case (No. 19-cv-07230-HSG) and all appeals

10 flowing therefrom.

11                  (c)     “Termination of Action” shall mean the date of the final resolution of this

12 Action though either final judgment(s) from which no further appeals or petitions for discretionary

13 review lie, or dismissal(s) with prejudice, as to all claims and all parties.

14                  (d)     “Litigation Period” shall mean the period of time beginning with the start of

15 California property tax year 2015-2016 (July 1, 2015) and concluding with the last day of the

16 California property tax year in which the Termination of Action falls.

17                  (e)     “Entry of Judgment” shall mean the date on which this Judgment is entered

18 on the docket.

19                  (f)     “Benchmark Rate” shall mean the average rate of general property taxation

20 for a county as calculated and published annually by the State Board of Equalization pursuant to

21 Cal. Rev. & Tax. Code § 11403, or such successor rate as may be designated by law.

22                  (g)     “Final Rate” shall mean the Benchmark Rate applicable to the County, or

23 such other higher property tax rate computed as to the County under terms that the Court has held

24 at the Termination of Action are lawful.

25                  (h)     “Interest Rate” shall mean 3% per annum.

26                                            Property Tax Rate
27          2.      The County agrees to levy property taxes on BNSF’s unitary property under the

28 provisions of state law, but to accept during the Litigation Period in satisfaction of those property

                                                      -3-         Case No. 19-cv-07230-HSG
      STIPULATION FOR ENTRY OF JUDGMENT & FINAL JUDGMENT AS TO KINGS COUNTY
        Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 5 of 7




 1 taxes an amount equal to BNSF’s unitary property tax for the relevant period if it had been levied

 2 at the Benchmark Rate applicable to the County.

 3          3.     For property tax years beginning after the Termination of Action, the County shall

 4 levy property taxes on BNSF’s unitary property at the Final Rate.

 5                                           Claims for Refund
 6          4.     For each tax year during the Litigation Period for which BNSF seeks a refund of

 7 property taxes from the County, BNSF shall, within 30 days of the Entry of Judgment, submit to

 8 the County property tax refund claims using the applicable Benchmark Rate. Such claims shall

 9 not be denied during the Litigation Period but shall be held in abeyance pending the Termination

10 of Action. The property tax refund claims submitted shall be in substantially the form shown in

11 Exhibits A through E attached hereto.

12                           Refund or Payment After Termination of Action
13          5.     Upon the Termination of Action, the Parties shall liquidate any underpayments or

14 overpayments made during the Litigation Period according to the following terms. Except as

15 specified below, no penalties, fees, or interest shall be collected or refunded in connection with

16 liquidating underpayments or overpayments made during the Litigation Period.

17                 (a)     Overpayment by BNSF
18                         (i)     If BNSF’s total payments to the County during the Litigation Period

19 on account of BNSF’s unitary property exceed BNSF’s total tax liability to the County during the

20 Litigation Period recomputed using the Final Rate, the County shall apply appropriate credits or

21 make appropriate refunds.

22                         (ii)    The amount of such credits or refunds shall be the aggregate sum of

23 all overpayments by BNSF during the Litigation Period on account of BNSF’s unitary property,

24 with each such overpayment measured as (I) the excess of BNSF’s actual payment to the County,

25 over BNSF’s liability for such payment recomputed using the Final Rate, plus (II) simple interest

26 at the Interest Rate on such excess (beginning on the later of the Entry of Judgment or the date of

27 such payment, and ending on the date credit or refund is made).

28

                                                    -4-           Case No. 19-cv-07230-HSG
      STIPULATION FOR ENTRY OF JUDGMENT & FINAL JUDGMENT AS TO KINGS COUNTY
        Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 6 of 7




 1                         (iii)   The County shall, at its election, either (I) refund the amount to

 2 BNSF in full by check, wire, or ACH transfer within 90 days of the Termination of Action, or (II)

 3 apply credits offsetting all amounts owed by BNSF to the County on account of BNSF’s unitary

 4 property, starting with BNSF’s first payment due after the Termination of Action and continuing

 5 for each and every subsequent payment until the full amount is credited.

 6                 (b)     Underpayment by BNSF
 7                         (i)     If BNSF’s total tax payments to the County during the Litigation

 8 Period on account of BNSF’s unitary property are less than BNSF’s total tax liability to the

 9 County during the Litigation Period recomputed using the Final Rate, BNSF shall make an

10 additional payment to the County.

11                         (ii)    The amount of such additional payment shall be the aggregate sum

12 of all underpayments by BNSF during the Litigation Period on account of BNSF’s unitary

13 property, with each such underpayment measured as (I) the underage of BNSF’s actual payment to

14 the County below BNSF’s liability for such payment recomputed using the Final Rate, plus (II)

15 simple interest at the Interest Rate on such underage (beginning on the later of the Entry of

16 Judgment or the date of the payment, and ending on the date additional payment is made to the

17 County).

18                         (iii)   BNSF shall make such additional payment by check, wire, or ACH

19 transfer within 90 days of the Termination of Action.

20                                   Release from Escrow Obligations
21          6.     Upon Entry of Judgment, the following amendments to this Court’s April 10, 2020,

22 Order Establishing Escrow Account as Security For Preliminary Injunction shall automatically and

23 immediately take effect with no further action required:

24                 (a)     The amount of $19,350.29, plus any interest that has accrued thereon, shall

25 be released from escrow to BNSF forthwith. This amount represents the portion of the currently

26 escrowed funds attributable to unitary property taxes levied by the County.

27                 (b)     BNSF is released from any continuing obligation to escrow amounts

28 attributable to unitary property taxes levied by the County.

                                                     -5-         Case No. 19-cv-07230-HSG
      STIPULATION FOR ENTRY OF JUDGMENT & [PROPOSED] FINAL JUDGMENT AS TO KINGS COUNTY
        Case 4:19-cv-07230-HSG Document 85 Filed 09/29/20 Page 7 of 7




 1                                           Additional Terms
 2          7.     The Parties shall bear their own costs and attorney’s fees.

 3          8.     This Court shall retain continuing jurisdiction over the Parties in this Action for

 4 purposes of construing, modifying, and enforcing this Judgment, and issuing any judgment or

 5 order with respect to any other relief requested by the Parties in this Action.

 6          9.     This document shall constitute a judgment for purposes of Federal Rule of Civil

 7 Procedure 58.

 8          10.    The Court has determined, under Federal Rule of Civil Procedure 54(b), that there

 9 is no just reason for delay, and the Court directs this Judgment between BNSF and the County be

10 final.

11          IT IS SO ORDERED AND ADJUDGED.
12

13   DATED: 9/29/2020

14

15                                               HON. HAYWOOD S. GILLIAM, JR.
16                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                    -6-          Case No. 19-cv-07230-HSG
      STIPULATION FOR ENTRY OF JUDGMENT & [PROPOSED] FINAL JUDGMENT AS TO KINGS COUNTY
